63 N.Y.2d 643 (1984)
In the Matter of Robert F. Rychlick, Appellant,
v.
Thomas A. Coughlin, III, as Commissioner of the Department of Correctional Services, Respondent.
Court of Appeals of the State of New York.
Decided July 3, 1984.
Raymond M. Schlather for appellant.
Robert Abrams, Attorney-General (Carl E. Stephan and Peter H. Schiff of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. It was not error of law to deny petitioner's request to vacate his resignation and we affirm for reasons stated in the memorandum at the Appellate Division (99 AD2d 863).